DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Applicant’s amendment filed under AFCP 2.0 on 28 January 2022 has been entered and considered.  Upon further consideration of the claims, the following rejections have been necessitated by the amendment filed 23 April 2021.  Finality of the office action mailed 28 October 2021 is withdrawn and prosecution is reopened.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-15, 17-20, 22-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

Response to Arguments
Applicant’s arguments filed 28 January 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn in light of Applicant’s arguments.  However, upon further consideration, a new ground(s) of rejection is made in view of the lack of support in the specification and Thomas, incorporated by reference, for the limitation of multiple labeling moieties conjugated to an antibody, wherein each of the multiple labeling moieties comprises a chelated metal.
The prior art fails to teach a method of attaching multiple labeling moieties comprising a chelated metal to an antibody that forms a probe attached to a target protein of a tissue section, directing radiation to the tissue section to perturb the labeling moieties comprising the chelated labels and liberating a detection moiety from the probe in the tissue section, performing a mass analysis of the detection moiety to detect the target protein.

The closest prior art is Levy (US 2005/0196786) teaching a method of analyzing a target biological molecule of a tissue section comprising: binding a plurality of probes to a tissue section, wherein a probe of the plurality of probes comprises an antibody 
directing radiation to the tissue sample to perturb the labeling moiety, thereby liberating a detection moiety from the probe in the tissue sample (cleaving the cleavage site is performed with a light source, par. 12-13) and liberating a detection moiety from the tissue sample (cleavage site operably connected to the mass unit is photocleaved and therefore liberates the mass unit which is interpreted as the claimed detection moiety, par. 9);
performing a mass analysis of the detection moiety (subjecting the sample to MALDI TOF mass spectroscopy, par. 11-13 and 28); and
determining a location of the target biological molecule in the tissue sample based on the mass analysis (visualization of the target molecules by MALDI TOF MS, par. 28; IMS detection mechanism provides spatial resolution, par. 105).
Levy fails to teach multiple labeling moieties conjugated to the antibody, and each of the multiple labeling moieties comprising a chelated metal.
Baranov et al. (US 2002/0086441) teach a method of detecting a target protein of a tissue section comprising: binding a plurality of probes to a tissue section, wherein a probe of the plurality of probes comprises an antibody that specifically binds a target protein of the tissue section and multiple labeling moieties conjugated to the antibody (par. 27-33); directing radiation to the tissue section to perturb the labeling moieties (par. 104) and detecting the target protein.
Meares et al. (US 2005/0042695) teach a probe comprising a labeling moiety linked to a peptide, the labeling moiety comprising a single chelated metal ion, but fail to 
Liu et al. (Analytical Chemistry, 2006) teach MALDI TOF analysis can be performed on a probe comprising a chelated metal liked to a peptide, but fail to teach a plurality of labeling moieties comprising a chelated metal attached to an antibody that binds to a target protein in a tissue section and directing radiation to a tissue section.
Yost (US 2012/0196297) teaches a probe that binds to a target protein comprising an antibody that binds to a target analyte and comprises a plurality of mass tag labeling moieties.  Yost fails to teach a plurality of labeling moieties comprising a chelated metal attached to an antibody that specifically binds a target protein.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641